        Case 4:20-cr-00088-BMM Document 26 Filed 04/15/21 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                    CR 20-88-GF-BMM

                      Plaintiff,                       ORDER

       vs.

 JAMES TINO WHITE,

                      Defendant.


      The Defendant, James Tino White (White) was indicted on December 2,

2020. (Doc. 1.) An arraignment was held on February 25, 2021. (Doc. 10.) White

filed an Unopposed Motion for a Status Conference on April 12, 2021. (Doc. 23.)

The undersigned conducted a status conference on April 15, 2021. (Doc. 25.) At

the status conference, the Court determined that White may be suffering from a

mental disease or defect that should be evaluated to determine his mental capacity

at the time of the offense and his current ability to assist in the instant case. 18

U.S.C. § 4241(d).

      Accordingly, IT IS ORDERED:

      Defendant, James Tino White, be subjected to a psychiatric or psychological

examination, to be conducted, pursuant to 18 U.S.C. § 4241(b) and §§ 4247(b) and

(c), by a licensed or certified psychiatrist or psychologist;
        Case 4:20-cr-00088-BMM Document 26 Filed 04/15/21 Page 2 of 3



      IT IS FURTHER ORDERED that White, be committed to a facility designated

by the Attorney General to be examined for a reasonable period, but not to exceed

thirty (30) days;

      IT IS FURTHER ORDERED that a psychiatric or psychological report be

prepared and that said report shall include:

      (1)    Defendant’s history and present symptoms;

      (2)    a description of the psychiatric, psychological, and medical tests that

were employed and their results;

      (3)    the examiner’s findings; and

      (4)    the examiner’s opinions as to diagnosis, prognosis, and whether James

Tino White is suffering from a mental disease or defect rendering him mentally

incompetent to the extent that he is unable to understand the nature and consequences

of the proceedings against him or to assist properly in his defense;

      IT IS FURTHER ORDERED that the report shall be filed with the Court, with

copies to Counsel for White and the attorney for the Government. Upon receipt of

said report and the return of the Defendant to this district, the Court shall hold a

hearing pursuant to 18 U.S.C. § 4241(c); and

      The final pretrial conference and jury trial in this matter are VACATED. The

Court finds that all time between the date of this order and the post-examination

                                          2
        Case 4:20-cr-00088-BMM Document 26 Filed 04/15/21 Page 3 of 3



hearing to be excludable time under the Speedy Trial Act. Title 18 U.S.C.

§3161(h)(1)(A).

      The United States Marshals Service is directed to request that the

Bureau of Prisons designate the federal facility where White will be evaluated.

      The United States Marshals Service shall notify the Court when it

receives notice of the facility that has been designated and an entry will be made

on the docket in this case.

      The United States Marshals Service shall transfer White to the designated

facility, and shall transfer White back to the District of Montana upon completion

of the evaluation.

      DATED this 15th day of April, 2021.




                                         3
